Citation Nr: 1815967	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-19 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, adjustment disorder, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a left leg injury.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected dermatitis.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from September 28, 1978 to March 29, 1981.  He had a second period of active duty service from March 30, 1981 to December 2, 1981, from which he was discharged under other than honorable conditions to avoid trial by general court-martial.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2015 and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In the former decision, the RO denied entitlement to service connection for bilateral hearing loss; a psychiatric disorder claimed as anxiety, depression, and adjustment disorder; and residuals of a left leg injury.  In the latter decision, the RO denied entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the evidence of record and finds that further development is required before deciding the claims on appeal.

The Veteran contends that he has current bilateral hearing loss, psychiatric, and left leg disabilities related to his honorable period of military service.  He also asserts that he is unable to work due to service-connected dermatitis, rated 60 percent disabling, and due to nonservice-connected disabilities, including hearing loss and PTSD/nerves (anxiety), which are currently on appeal.

A June 2015 VA social work note reflects the Veteran's report that he would begin to receive income from the Social Security Administration (SSA) in October 2015.  In his May 2016 application for TDIU benefits, he reported that he last worked full-time in May 2000 as a laborer in a warehouse.  Given the fact that the Veteran last worked in May 2000, it is unclear whether the Veteran's SSA income is related to disability status.  Where VA has notice of the existence of records held by the SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In this case, the SSA records have not been obtained, but may be pertinent to the claims on appeal.  On remand, the AOJ should secure those records.

Regarding the bilateral hearing loss claim, the Board notes that in rendering a diagnosis, the April 2015 VA examiner did not find significant changes in hearing thresholds in service for either ear.  However, in providing a medical opinion, the audiologist responded, "Yes," as to whether there was a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for each ear.  The AOJ should obtain clarification from the April 2015 VA audiologist, or another audiologist if necessary, regarding whether a permanent positive threshold shift in hearing acuity occurred during service.  To assist the reviewing audiologist, the Board notes that the Veteran underwent several audiology examinations during his honorable period of service, including in March 2011, 16 hours after noise exposure while working as an equipment records and parts specialist in the motor pool.  The results of audiometric testing are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
September 1978
(Enlistment)
RIGHT
25
15
5
10
10

LEFT
25
10
10
20
15
February 1980
RIGHT
25
15
10
15
15

LEFT
30
15
20
20
20
March 11, 1981
(Reference)
RIGHT
25
15
5
15
10

LEFT
15
15
15
20
15

In support of his claims, the Veteran also submitted a March 2015 statement from a private internal medicine physician, C. Mora Quesada, M.D., who identified numerous disabilities that he believed were related to the Veteran's military service.  Unfortunately, contemporaneous treatment records were not included with the report.  The AOJ should obtain treatment records from Dr. Mora Quesada pertinent to the claims on appeal.  In addition, the AOJ should obtain ongoing treatment records from the San Juan VA Medical Center (VAMC) and Ponce VA Outpatient Clinic (VAOPC) dating since September 2016.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

In addition, several documents in the claims file require translation from Spanish to English.  The AOJ should obtain translations for the documents identified in the below Remand directives.

Finally, remand is also necessary because the issue of a TDIU is dependent on the outcome of the service connection claims being remanded and is, therefore, inextricably intertwined with those issues being remanded and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain English translations of the following documents and associate those translations with the Veteran's claims file:

a) Request for Medical Evaluation/Solicitud de Evaluacion Medica completed on December 16, 2011 and received by VA on March 31, 2015;
b) Statements in Support of Claim for Service Connection for PTSD, VA Form 21-0781, received on July 27, 2015 and May 14, 2016; and
c) A prescription note written on February 4, 2016 and received by VA on May 27, 2016.

2.  With any necessary assistance from the Veteran, obtain the following:

a) All treatment records from the San Juan VAMC and Ponce VAOPC dating since September 2016;
b) All medical records relied upon concerning the Veteran's claim for SSA disability benefits;
c) All treatment records from C. Mora Quesada, M.D.; and
d) Any other VA or private treatment records the Veteran identifies pertinent to his claimed bilateral hearing loss, psychiatric disability, and left leg injury.

3.  Provide the Veteran's entire claims file to the April 2015 VA audiologist, or to another audiologist if necessary, to obtain clarification as to whether a permanent positive threshold shift in hearing acuity occurred during the Veteran's honorable period of service from September 1978 to March 29, 1981.  The results of three audiology evaluations during service are included in the body of this REMAND.  

If the audiologist determines that a clinically significant, permanent positive threshold shift in hearing acuity occurred during the Veteran's honorable period of service, then he/she should also provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss had its onset during the Veteran's honorable period of service or is otherwise medically related to noise exposure during such service, including while performing his duties as an equipment records and parts specialist in the motor pool.  

A complete rationale should be provided for all opinions expressed.

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the claims for entitlement to service connection for bilateral hearing loss, an acquired psychiatric disorder (to include anxiety, depression, adjustment disorder, and PTSD); and entitlement to a TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative, if any, the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




